

116 HR 7655 IH: COVID-19 Student Loan Relief Act (CSLRA) of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7655IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Scanlon (for herself, Mr. Nadler, Mr. Cicilline, Mr. García of Illinois, Ms. Adams, and Mr. Vargas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to make dischargeable debts for educational loans of certain debtors whose income has been reduced for the duration of or as a result of the COVID-19 outbreak or who have a family member who died as a result of COVID-19.1.Short titleThis Act may be cited as the COVID-19 Student Loan Relief Act (CSLRA) of 2020.2.Dischargeable educational loansSection 523 of title 11 of the United States Code is amended by adding at the end the following: (f)  Subsection (a) shall not apply with respect to a debt of the kind described in paragraph (8) if—(1)the pre-tax income for a calendar year of the debtor has declined—(A) by at least 20 percent, and the prior income of the debtor was less than $75,000 per year;(B)by at least 30 percent, and the prior income of the debtor was between $75,000 and $125,000; or(C)by at least 40 percent, and the prior income of the debtor was not less than $125,000;beginning January 21, 2020 and extending until 60 days after the duration of the COVID-19 Emergency or the duration of the COVID-19 outbreak or as a result of the COVID-19 outbreak; or (2)the primary income-earner of the debtor’s family died or became seriously disabled as a result of COVID-19..